DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 12/7/2022.
Claims 1, 4, 5, 10, 13, 14, and 19 have been amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied to the amendments filed 12/7/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/2022 and 9/21/2022 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11, and 12 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites determining the current state of charge further includes determining the remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle, an average speed of the electric vehicle, and the at least one road type that is located within a vicinity of the current geo-location of the electric vehicle (emphasis added). It is unclear how the step of determining the current state of charge further includes a determination that is based on the current state of charge. In light of the Applicant’s disclosure, it seems that the limitation of “determining the remaining distance” should be a separate and distinct step from the “determining the current state of charge.” Claim 11 is rejected for similar reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baglino et al. (US 2017/0030728 A1), hereinafter Baglino.
Claim 1
Baglino discloses the claimed computer-implemented method for presenting electric vehicle charging options (e.g., Figures 4A-D), comprising: 
determining a current geo-location of an electric vehicle (see ¶0028, regarding the determination of the vehicle’s current position; Figure 4B, depicting the “Current Location” as the arrow in map area 204, where the current location is determined by GPS data that is input to a trip planning component 108, as described in ¶0019);
determining a current state of charge of a battery of the electric vehicle (see ¶0028, regarding the determination of information such as the vehicle’s energy state, e.g., level of battery charge; Figure 4B, depicting the “current state of charge” as 80% in the trip information area 220 next to “Current Location”) and predicting a prospective state of charge level of the battery of the electric vehicle that is based on the current state of charge, an average speed of the electric vehicle, and at least one road type of at least one prospective travel path of the electric vehicle (see ¶0031, regarding energy indicator 214 that shows the energy level that the vehicle is estimated to have when reaching the destination, where Figure 3B depicts a -30% “prospective state of charge level;” ¶0069-0086, regarding the calculation of expected remaining energy takes into account a number of types of information, such as the type of road and average speed of the vehicle; ¶0068, regarding that energy predicted to be remaining at the end of the trip is based on the start value 808 that corresponds to the state of charge in the electric vehicle when the trip begins);
determining at least one charging station that is within a remaining distance that the electric vehicle is capable of traveling based on the current geo-location of the electric vehicle, the at least one road type of the at least one prospective travel path, and the prospective state of charge of the battery of the electric vehicle (see ¶0110-0113, regarding that the set of charging station is narrowed down to a those that are deemed reachable and located within a radius defined based on the SOC and position of the car; ¶0047-0050, with respect to Figures 4B and 4C, regarding that charging options suggested by the system are provided based on the particular route and current energy level in response to the 30% deficiency energy indicator 214 shown in Figure 4B, where the expected remaining energy associated with energy indicator 214 is determined based on the type of road, as discussed in ¶0069-0070);
presenting a charging station map user interface that pin points the current geo-location of the electric vehicle and the at least one charging station (see Figure 4D, depicting the “Current Location” depicted as an arrow and the selected charging station, i.e. Bakersfield, labeled on map area 204).
Claims 8, 17, and 20
Baglino further discloses presenting the charging station map user interface includes presenting at least one of: a price scheme, a queue wait time, and an incentive that is associated with the at least one charging station (see Figures 4A-D, depicting the display of an “incentive,” e.g., ports available, DC Fast, nearby services icon 408).
Claim 10
Baglino discloses the claimed system for presenting electric vehicle charging options, comprising a memory storing instructions when executed by a processor (see ¶0005-0006) cause the processor to perform the steps discussed in the rejection of claim 1.
Claim 19
Baglino discloses the claimed non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor performs a method (see ¶0005-0006), the method comprising the steps discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baglino in view of Matsuo et al. (US 2012/0019204 A1), hereinafter Matsuo.
Claims 2 and 11
See the rejections of claims 2 and 11 under 35 U.S.C. 112(b).
While Baglino further discloses that the predicted energy level is visually presented as a function of distance in ¶0067, Baglino does not specifically disclose determining the remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle, an average speed of the electric vehicle, and the at least one road type that is located within a vicinity of the current geo-location of the electric vehicle. However, it would be obvious to include the technique of determining the remaining distance of Baglino using these parameters measured in Baglino, in light of Matsuo.
Matsuo teaches a similar system that presents electric vehicle charging options (see Figures 2, 6, and 7). Matsuo further teaches the technique of determining a vehicle-drivable distance (similar to the remaining distance that the electric vehicle electric vehicle taught by Birek) is capable of traveling based on analyzing a charged amount of a battery (similar to the current state of charge taught by Baglino) and an average speed of the vehicle (see ¶0035, regarding the determination of how long a vehicle can be driven based on remaining charged amount by employing a charged amount of a battery and speed of the vehicle, where the drive distance is calculated by integrating vehicles speeds for a predetermined time; ¶0053). Matsuo further teaches that the method of Figure 5 (i.e. step S130 of Figure 3) is only performed when a specific crossing is determined to be present (i.e. step S120 is YES in Figure 3), where at least one road type that is located within a vicinity of the vehicle is required to be determined prior to identifying the present of a specific crossing, as described in ¶0043, with respect to Figure 5; therefore, Matsuo further teaches determining the vehicle-drivable distance based on at least one road type that is located within a vicinity of the vehicle, given that only national or prefectural road types may be used for determining the remaining distance.
Since the systems of Matsuo and Baglino are directed to the same purpose, i.e. presenting electric vehicle charging options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baglino, so as to further determine a remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle, an average speed of the electric vehicle, and at least one road type that is located within a vicinity of the current geo-location of the electric vehicle, in light of Matsuo, with the predictable result of identifying the vehicle-drivable distance for further determining whether or not the vehicle can reach the charging station (¶0009 of Matsuo).
Claims 3 and 12
Matsuo further teaches determining charging stations (similar to the at least one charging station taught by Baglin) that is within the remaining distance includes analyzing the present position (similar to the current geo-location of the electric vehicle taught by Baglin), the battery remaining charged amount (similar to the current state of charge of the electric vehicle taught by Baglin), and the vehicle-drivable distance (similar to the remaining distance that the electric vehicle is capable of traveling taught by Baglin) (see ¶0052-0053, with respect to steps 340, 350 of Figure 5, regarding that reachable charging stations are determined based on the calculated vehicle-drivable distance determined from the battery remaining charge amount) and querying a station database to determine the charging station that is within the vehicle-drivable distance (see ¶0050, regarding that the charging stations located along the road are retrieved from charging station DB 22, so as to be analyzed with respect to the vehicle-drivable distance, described in ¶0053, with respect to steps 340 and 350).
Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baglino in view of Birek et al. (US 2019/0143831 A1), hereinafter Birek.
Claims 4 and 13
Baglino does not further disclose determining at least one travel routine associated with an operator of the electric vehicle, wherein the at least one travel routine is determined based on analyzing a location log that includes a log of locations at which the electric vehicle is driven, parked, and charged, wherein the at least one travel routine is analyzed through a neural network to determine whether a particular trip of the electric vehicle is a routine trip of the electric vehicle. However, this limitation does not influence the determinations performed in the preceding claims, and therefore, prior art may be reasonably combined to teach this feature.
Birek further discloses a similar system of presenting electric vehicle charging options (see Figure 6) that determines at least one travel routine associated with an operator of the electric vehicle (similar to the electric vehicle taught by Baglino), wherein the at least one travel routine is determined based on analyzing a location log that includes a log of locations at which the electric vehicle is driven, parked, and charged (see ¶0068-0076, with respect to step 31 of Figure 3, regarding the determination of a routine, defined as revealing what locations the vehicle is expected to be charged using historic information from the navigation system 290; ¶0110-0113, regarding that the remembered preferred user locations for charging are used in the method of Figure 4, so as to direct the user to charge at preferred user locations). Birek further discloses that the at least one travel routine is analyzed through a neural network to determine whether a particular trip of the electric vehicle is a routine trip of the electric vehicle (see ¶0078-0079, regarding that the routine determination is trainable, it can be determined whether the vehicle is being driven out-of-routine; ¶0071).
Since the systems of Birek and Baglino are directed to the same purpose, i.e. presenting electric vehicle charging options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baglino, so as to further determine at least one travel routine associated with an operator of the electric vehicle, wherein the at least one travel routine is determined based on analyzing a location log that includes a log of locations at which the electric vehicle is driven, parked, and charged, wherein the at least one travel routine is analyzed through a neural network to determine whether a particular trip of the electric vehicle is a routine trip of the electric vehicle, in light of Birek, with the predictable result of reducing range anxiety for the user by learning the user’s personalized routine energy needs (¶0012 of Birek).
Claims 5 and 14
Baglino further discloses predicting the at least one prospective travel path of the electric vehicle (see Figures 4A-4D, depicting the “prospective travel path” from the current location to the entered destination of Los Angeles), wherein the current geo-location of the electric vehicle and the current state of charge of the battery of the electric vehicle is analyzed to predict the at least one prospective travel path of the electric vehicle (see Figures 4B-4D, depicting the route from the current location, where the route is presented with the energy indicator of 80% used to determine energy indicator 214 for adjusting the route). Baglino does not further disclose that the at least one travel routine is analyzed to predict the at least one prospective travel path of the electric vehicle. However, Birek further teaches this claimed feature.
Specifically, Birek teaches that the at least one travel routine is analyzed to predict route lines 62 depicted in Figure 6 (similar to the at least one prospective travel path of the electric vehicle taught by Baglino) (see ¶0076, regarding that the travel routine reveals preferred charging locations, which are displayed in Figure 6 with associated route lines 62, as described in ¶0135).
Claims 6 and 15
Baglino further discloses that determining the at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling includes determining at least one charging station that is within a predetermined distance of the at least one prospective travel path of the electric vehicle (see ¶0110-0111, regarding the use of a radius defined based on the car’s location and SOC is used to narrow down a set of charging stations to a subset located within the circle; Figures 4A-D, depicting the route with respect to the current location).
Claims 7 and 16
Baglino further discloses presenting the charging station map user interface includes pin pointing the at least one charging station that is within the predetermined distance of the at least one prospective travel path of the electric vehicle (see Figure 4C, depicting the displayed recommended charging stations, in light of the subset discussed in ¶0110-0111).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baglino in view of Yoshimura et al. (US 2017/0074671 A1), hereinafter Yoshimura.
Claims 9 and 18
Baglino does not further disclose determining a current geo-location of at least one additional electric vehicle that is capable of charging the electric vehicle and presenting the charging station map user interface to pin point the current geo-location of the additional electric vehicle. However, it would be obvious to further include this information in the list of charging options presented in Figure 4C of Baglino.
Yoshimura teaches a similar system for presenting electric vehicle charging options (see Figures 8 and 9). Yoshimura further teaches determining a current geo-location of at least one additional electric vehicle that is capable of charging own vehicle A (similar to the electric vehicle taught by Baglino) and presenting on display 17 to pin point the current geo-location of the additional electric vehicle (see ¶0086-0089, with respect to Figure 9, depicting the display of the position of vehicle B upon pressing the “agree to be coupled” button on display 17).
Since the systems of Yoshimura and Baglino are directed to the same purpose, i.e. presenting electric vehicle charging options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baglino, to further determine a current geo-location of at least one additional electric vehicle that is capable of charging the electric vehicle and presenting the charging station map user interface to pin point the current geo-location of the additional electric vehicle, in light of Yoshimura, with the predictable result of enabling efficient power transfer between vehicles traveling in a group (¶0010 of Yoshimura).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661